                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GINA JORDAN,
                                                                                        Case No. 17-cv-03005-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER TO SHOW CAUSE
                                  10     RICARDO GUERRERO,                              Re: Dkt. No. 23

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Gina Jordan has filed a notice informing this court that the bankruptcy

                                  15   court presiding over defendant Ricardo Guerrero’s pending bankruptcy action issued an

                                  16   order pursuant to 11 U.S.C. § 362(d) modifying the automatic stay in this action. Dkt. 23;

                                  17   see also Dkt. 22. Specifically, the bankruptcy court approved a stipulation between

                                  18   Jordan and Guerrero that terminated the automatic stay except with respect to plaintiff’s

                                  19   second and tenth causes of action (alleging violations of the False Claims Act and

                                  20   California’s unfair business practice statutes, respectively). Dkt. 23, Ex. A; see also

                                  21   Dkt. 1. The second cause of action is the only basis for federal subject matter

                                  22   jurisdiction, as all other claims arise under state statutory or common law. Plaintiff

                                  23   requests that this court set this matter for a case management conference. Dkt. 23 ¶ 7.

                                  24          The court is not inclined to proceed with this litigation in a piecemeal fashion—

                                  25   moving forward with some claims while others remain automatically stayed pending

                                  26   proceedings in bankruptcy court—particularly where, as here, all of plaintiff’s claims

                                  27   concern a common nucleus of alleged facts. Proceeding in such a manner would be a

                                  28   patently inefficient use of court resources.
                                  1           Therefore, plaintiff is ORDERED TO SHOW CAUSE within 14 days of this order

                                  2    why the court should not enter a discretionary stay as to this entire action, in the interest

                                  3    of judicial efficiency, so long as certain claims are automatically stayed pending

                                  4    proceedings in bankruptcy court. Defendant may file a response within 7 days of the

                                  5    filing of plaintiff’s response to this order to show cause.

                                  6           IT IS SO ORDERED.

                                  7    Dated: November 1, 2018

                                  8                                                  __________________________________
                                                                                     PHYLLIS J. HAMILTON
                                  9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
